Order entered May 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00554-CV

                  IN THE INTEREST OF J.A.C. AND Z.C.C., CHILDREN

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-54259-2014

                                             ORDER
       By letter dated May 11, 2015, the Court directed appellant to provide this Court, within

ten days, with written verification that payment or payment arrangements have been made for the

clerk’s record or that appellant is entitled to proceed without payment of costs. On May 20,

2015, we received a letter from appellant’s counsel stating that payment has been made to the

Collin County District Clerk for the clerk’s record.

       Accordingly, we ORDER the Collin County District Clerk to file the clerk’s record in

this appeal by FRIDAY, JUNE 5, 2015.

       We DIRECT the Clerk to send copies of this order to Andrea Stroh Thompson, Collin

County District Clerk, and to counsel for all parties.

                                                         /s/   CRAIG STODDART
                                                               JUSTICE